Citation Nr: 0600791	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  01-06 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a left foot 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a right foot 
disability, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for a left hip 
disability.

5.  Entitlement to an increased (compensable) rating for a 
right hip disorder, prior to December 31, 2003 and in excess 
of 10 percent from December 31, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had many years of service in the Alabama Air 
National Guard (ARNG) between 1979 and 1993, including, in 
pertinent part, a period of active duty for training 
(ACDUTRA) between February and March 1985.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which confirmed a 20 percent rating for a low back 
disorder, a 10 percent rating for a left foot disorder, a 10 
percent rating for a right foot disorder, a noncompensable 
rating for a left hip disorder, and a noncompensable rating 
for a right hip disorder.  The veteran filed a timely appeal 
to this adverse rating decision.  In November 2001, the 
veteran had video conference hearing at the RO before a Judge 
from the Board.     

In a February 2002 decision, the Board denied the veteran's 
claims for entitlement to increased evaluations.  The veteran 
appealed the Board's February 2002 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2002, the Court granted the Joint Motion to vacate the 
Board's decision and remand the veteran's claims to the Board 
for consideration of DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In March 2003, the Board further developed the veteran's 
claims in order to schedule a VA examination, to request 
records from the Social Security Administration (SSA), and to 
obtain VA treatment records.  The Board remanded the 
veteran's claims in September 2003 in order to schedule a VA 
examination report and for action consistent with Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

The Veterans Law Judge who presided over the veteran's 
November 2001 video conference hearing ceased her employment 
with the Board.  The veteran was apprised of this fact in a 
letter from the Board dated in January 2005.  He was also 
informed that the law provides that the Veterans Law Judge 
who conducts a hearing in a case shall participate in the 
final determination of a veteran's claim, and was asked 
whether he wished to exercise his right to testify at a new 
hearing before another Veterans Law Judge.  See 38 U.S.C.A. § 
7107(c); 38 C.F.R. § 20.707 (2005).  In a response received 
by the Board in February 2005, the veteran indicated that he 
wished to testify at a new video conference hearing at the RO 
before a Veterans Law Judge.  In February 2005, the Board 
remanded this case in order to schedule the requested 
hearing.  Finally, the veteran had a Travel Board hearing at 
the RO with the undersigned Judge from the Board in September 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the September 2005 hearing transcript, the veteran 
specifically identified that he was receiving current 
treatment for his service-connected disabilities from the VA 
Outpatient Clinics in Mobile, Alabama and Pensacola, Florida.  
As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the veteran.  See 
38 C.F.R. § 3.159(c) (2005).  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2005).   

The Board also notes that the veteran last had a VA 
examination in December 2003. At his hearing in September 
2005, he testified that his bilateral foot and hip 
disabilities had increased since that time.  The Court has 
held that VA's statutory duty to assist the veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 
400 (1997).

The appellant is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  See 
38 C.F.R. §§ 3.158 and 3.655 (2005).  

The veteran's back disability is currently rated using 
Diagnostic Code 5292.  The veteran has not been provided, nor 
has the RO considered, the changes in the rating criteria for 
diseases and injuries of the spine.  See 69 Fed. Reg. 32450 
(June 10, 2004) (correction); 68 Fed. Reg. 51454 (August 27, 
2003) (effective September 26, 2003); 67 Fed. Reg. 48785 
(July 26 2002) (effective September 23, 2002).

In view of the foregoing, this case is REMANDED for the 
following:

1.  Obtain any available outpatient 
treatment records for the veteran's 
service-connected low back, right foot, 
left foot, right hip, and left hip 
disabilities from the VA Outpatient 
Clinic in Mobile, Alabama for the period 
from May 2003 to the present.

2.  Obtain any available outpatient 
treatment records for the veteran's 
service-connected low back, right foot, 
left foot, right hip, and left hip 
disabilities from the VA Outpatient 
Clinic in Pensacola, Florida for the 
period from June 1999 to the present.

3.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examination:  An orthopedic examination 
to determine the current severity of the 
veteran's service- connected low back, 
right foot, left foot, right hip, and 
left hip disabilities.  The examiner 
should describe all symptomatology due to 
the veteran's service-connected low back, 
right foot, left foot, right hip, and 
left hip disabilities.  Any necessary 
related studies, including range of 
motion tests and X-rays, should be 
performed.  Send the claims folder to the 
examiner for review.  

The examiner is also requested to review 
the claims file and to comment, to the 
extent feasible, on the extent to which 
any pain, flare-ups of pain, weakened 
movement, excess fatigability or 
incoordination associated with the 
service-connected disabilities results in 
functional impairment of the low back, 
right foot, left foot, right hip and left 
hip.  Further, it is requested that any 
such functional impairment be expressed, 
if feasible, in terms of the additional 
loss of range of motion of the affected 
joints.

4.  Readjudicate the veteran's claims for 
entitlement to increased evaluations for 
his service-connected low back, right 
foot, left foot, right hip, and left hip 
disabilities.  If the claims remain 
denied, issue a SSOC to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  The 
SSOC must contain notice of all relevant 
actions taken on the claims for benefits 
since February 2004, and must contain 
revisions to the rating schedule 
concerning diseases and injuries of the 
spine.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


